DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The issues with the Drawings filed 17 June 2021 and 22 June 2021 have been corrected with the Drawings filed 19 August 2021.

Allowable Subject Matter
Claims 1-18 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With regards to claim 1, the prior art of record fails to teach and/or suggest a method for the spatial tomography of sound comprising, in combination with the other recited steps, contactlessly capturing a physical parameter by means of a laser scanner for a first multitude of local regions in space over time along a first laser beam; contactlessly capturing the physical parameter by means of the laser scanner for a second multitude of local regions in space over time along a second laser beam; contactlessly capturing the physical parameter by means of the laser scanner for a third multitude of local regions in space over time along a third laser beam; calculating a voxel model of the sound pressure over time per local region of the first, second and third multitudes based on the captured physical parameters for the first, second and third multitudes of local regions, especially wherein the laser scanner comprises a laser source emitting several laser beams in a conical manner through the space.
With regards to claim 15, the prior art of record fails to teach and/or suggest a non-transitory digital storage medium having a computer program stored thereon to perform the method for the spatial tomography of sound comprising, in combination with the other recited steps, contactlessly capturing a physical parameter by means of a laser scanner for a first multitude of local regions in space over time along a first laser beam; contactlessly capturing the physical parameter by means of the laser scanner for a second multitude of local regions in space over time along a second laser beam; contactlessly capturing the physical parameter by means of the laser scanner for a third multitude of local regions in space over time along a third laser beam; calculating a voxel model of the sound pressure over time per local region of the 
With regards to claim 16, the prior art of record fails to teach and/or suggest an apparatus for the tomography of sound comprising, in combination with the other recited elements, a unit for contactlessly capturing a physical parameter by means of a laser scanner for a first multitude of local regions in space over time along a first laser beam; contactlessly capturing the physical parameter by means of the laser scanner for a second multitude of local regions in space over time along a second laser beam; contactlessly capturing the physical parameter by means of the laser scanner for a third multitude of local regions in space over time along a third laser beam; a calculation unit for calculating a voxel model of the sound pressure over time per local region of the first, second and third multitudes based on the captured physical parameters for the first, second and third multitudes of local regions, especially wherein the laser scanner comprises a laser source emitting several laser beams in a conical manner through the space.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSE M MILLER whose telephone number is (571)272-2199.  The examiner can normally be reached on M-F 7 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/RMM/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855